Mr. Justice Clark delivered the opinion of the court. Abstract of the Decision. Vendor and tobchaseb, § 324*—when purchaser may recover money paid. In an action upon an oral contract by which a plaintiff was to obtain from a defendant his interest in certain lands, or in contracts for the purchase of such lands, where it appeared that the defendant sold such interest to another than the plaintiff, to avoid payment of interest, and taxes and forfeiture, held, that the defendant did not have a right to forfeit such contract but that it was rescinded by mutual consent, wherefore the plaintiff, or vendee, had the right to recover from the vendor money paid on the contract.